663 F.3d 1022 (2011)
UNITED STATES of America, Appellee,
v.
Joaquin Bravo FLORES, Appellant.
No. 11-1550.
United States Court of Appeals, Eighth Circuit.
Submitted: November 14, 2011.
Filed: December 16, 2011.
Andrea K. George, AFPD, Minneapolis, MN, for appellant.
Michael A. Dees, AUSA, Minneapolis, MN, for appellee.
Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
Prior report: 2010 WL 4720223.
PER CURIAM.
Joaquin Bravo Flores was indicted on a charge of being an illegal alien in possession of a firearm, in violation of 18 U.S.C. *1023 §§ 922(g)(5)(A) and 924(a)(2). Flores moved to dismiss the indictment, arguing that § 922(g)(5)(A) was facially unconstitutional in light of District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008). The district court[1] denied the motion, and Flores appeals. Agreeing with the Fifth Circuit that the protections of the Second Amendment do not extend to aliens illegally present in this country, United States v. Portillo-Munoz, 643 F.3d 437 (5th Cir.2011), petition for cert. filed (U.S. Nov. 2, 2011) (No. 11-7200), we affirm.
NOTES
[1]  The Honorable Joan N. Ericksen, United States District Judge for the District of Minnesota.